Lenk, J.
(concurring in part and dissenting in part, with whom Spina and Botsford, JJ., join). I agree with the court on all but one issue. I disagree with the court’s view that Kraft Power Corporation (Kraft) may not pursue multiple damages against John J. Marino’s estate for Marino’s asserted violations of G. L. c. 93A, § 11.* 1 I would permit Kraft all appropriate statutorily available remedies.
*162The court reasons that Kraft’s claim under G. L. c. 93A, § 11, survives against Marino’s estate because the claim is, in essence, contractual. In concluding that Kraft may not avail itself of the multiple damages remedy, however, the court relies instead only on authorities dealing with the death of tortfeasors. See, e.g., Restatement (Second) of Torts § 926(b) (1979) (“the death of the tortfeasor terminates liability for punitive damages”). It does so, suggesting that the multiple damages remedy set forth in G. L. c. 93A, § 11, serves the same goals as punitive damages in tort law. Ante at 159.2 The court’s reasoning and the result it reaches on this point are puzzling at best.
General Laws c. 93A, § 11, entitles a plaintiff to recover both actual and multiple damages as a matter of statutory right on account of an injury caused by the defendant’s knowing or wilful violation of G. L. c. 93A, § 2. To the extent that Kraft’s right to pursue actual damages under G. L. c. 93A, § 11, survives only because its substantive claim is contractual rather than tor-tious in nature, it follows logically that Kraft’s right to seek multiple damages should also survive. Both forms of damages recovery derive wholly from the same statutory source.
Moreover, I am not persuaded that the comparison of tortfea-sors with those who purposefully violate G. L. c. 93A, § 11, is especially useful when considering whether multiple damages under the latter should survive. There is ample reason to conclude that multiple damages should be available against the estates of those who, by their wilful or knowing misconduct in a business context, violate G. L. c. 93A, § 11, a statute with broad remedial purposes.
We have previously considered whether punitive damages provided for by a statute with broad remedial purposes survive the death of a litigant.3 In Gasior v. Massachusetts Gen. Hosp., *163446 Mass. 645 (2006) (Gasior), we determined that the punitive damages available under G. L. c. 151B, § 9, survived the death of the plaintiff, whose substantive claim was contractual in nature. In so doing, we reasoned that the damages were “part of a scheme to vindicate a ‘broader public interest in eradicating systemic discrimination [at work].’ ” Id. at 654, quoting Stonehill College v. Massachusetts Comm’n Against Discrimination, 441 Mass. 549, 563, cert, denied sub nom. Wilfert Bros. Realty Co. v. Massachusetts Comm’n Against Discrimination, 543 U.S. 979 (2004). Allowing the punitive damages remedy to survive death was thus “consistent with the broad remedial purposes” of the statute. Id. at 655. For similar reasons, I believe that the multiple damages remedy available under G. L. c. 93A, § 11, should survive death.* **4
Like the punitive damages that were found to survive death in Gasior, the multiple damages available under G. L. c. 93A, § 11, are part of a legislative scheme to vindicate broader public interests. In G. L. c. 151B, it is to “eradicate] systemic discrimination” in the context of employment. Gasior, supra at 654. In G. L. c. 93A, it is to eradicate unfair methods of competition or deceptive acts or practices in trade and commerce. See International Fid. Ins. Co. v. Wilson, 387 Mass. 841, 857 (1983), quoting McGrath v. Mishara, 386 Mass. 74, 85 (1982) (multiple damages provisions of G. L. c. 93A, § 11, “reflect ‘the Legislature’s displeasure with the proscribed conduct and its desire to deter such conduct and encourage vindicative lawsuits’ ”).
The court takes the view, however, that since multiple damages are unable to deter a particular deceased wrongdoer from further misconduct, multiple damages awarded against his estate *164serve no deterrent function at all and thus should not survive. Ante at 158. This is an unduly restrictive view of deterrence. We have previously explained that multiple damages are meant to deter both “actual and potential wrongdoers.” Drywall Sys., Inc. v. ZVI Constr. Co., 435 Mass. 664, 670 (2002). While allowing multiple damages to survive against Marino’s estate would of course have no deterrent effect upon Marino, it might well deter potential wrongdoers from similarly engaging in knowing or wilful conduct that violates G. L. c. 93A, §§ 2 and 11. The realization that heirs stand to lose more than they might otherwise gain from the fruits of the wrongdoer’s purposeful misconduct may well serve to deter the potential wrongdoer from engaging in unfair methods of competition and unfair or deceptive business practices.
Allowing the multiple damages remedy available under G. L. c. 93A, § 11, to survive death is also consistent with the statute’s alternative purpose of “encourag[ing] vindicative lawsuits.” See McGrath v. Mishara, supra at 85. “Multiple damages are ‘the appropriate punishment’ for forcing plaintiffs to litigate clearly valid claims.” International Fid. Ins. Co. v. Wilson, supra at 857, quoting Heller v. Silverbranch Constr. Corp., 376 Mass. 621, 628 (1978). Mindful that we have permitted punitive damages under G. L. c. 15 IB to survive death because doing so is “[c]onsistent with the broad remedial purposes” of the statute, Gasior, supra at 654, G. L. c. 93A, too, has been described as a statute of “broad impact” with “far-reaching effects.” Slaney v. Westwood Auto, Inc., 366 Mass. 688, 693 (1975).
Nor should it be ignored that a “prime goal” of the multiple damages provision of G. L. c. 93A, § 11, is “[t]he promotion of reasonable settlement offers.” International Fid. Ins. Co. v. Wilson, supra at 857. See G. L. c. 93A, § 11 (if wrongdoer tenders “offer of settlement for single damages” that is rejected, and court finds that tendered offer “was reasonable in relation to the injury suffered, then the court shall not award more than single damages”). The multiple damages provision of G. L. c. 93A, § 11, was “designed” by the Legislature “to make it ‘unprofitable’ for a defendant to ignore meritorious claims.” International Fid. Ins. Co. v. Wilson, supra at 857, quoting Heller v. Silverbranch Constr. Corp., supra at 627. By limiting *165a plaintiff’s remedy to single damages following the death of one who is alleged to have been in knowing or wilful violation of G. L. c. 93A, §§ 2 and 11, the court “dilut[es]” the estate’s incentive to settle and thereby thwarts a “prime goal” of the Legislature in providing for multiple damages. International Fid. Ins. Co. v. Wilson, supra at 858.
Lastly, any suggestion that allowing multiple damages to be imposed on an estate somehow unfairly penalizes innocent heirs is something of a red herring. Had Marino died the day after an adverse judgment under G. L. c. 93A, § 11, entered against him, inclusive of an award of multiple damages, his estate would have been responsible for paying it. His heirs’ noninvolvement in the wrongdoing would not have saved them from paying the price for it. See G. L. c. 190B, §§ 3-801 to 3-816. Multiple damages under G. L. c. 93A, § 11, are only available for “willful or knowing violation[s]” of G. L. c. 93A, §§ 2 and 11, and should not be precluded because of the untimely death of the wrongdoer.

 Kraft clarifies in its brief that the claims asserted in its complaint against the estate under the Uniform Fraudulent Transfer Act, G. L. c. 93A, § 11, and for fraud, all depend on its ability to pierce the corporate veil of Power Wiring & Emergency Response Inc. Because Kraft does not bring such claims directly against Marino’s estate, I understand the court to be expressing no view as to whether, in the absence of corporate disregard, such direct claims would be capable of surviving death.


The court also cites G. L. c. 230, § 2, which states, “If an action of tort is commenced or prosecuted against the executor or administrator of the person originally liable, the plaintiff shall recover only the value of the goods taken, or the damage actually sustained, without vindictive or exemplary damages. . . Rather than supporting its conclusion that multiple damages under G. L. c. 93A, § 11, are not intended to survive death, it suggests the contrary, since the Legislature explicitly limited its prohibition against punitive damages after death to “action[s] of tort.” It does not employ, as it could have, a more encompassing alternative such as, “If any action is commenced. . . .”


General Laws c. 151B prohibits discrimination in employment. In the *163event of violation, G. L. c. 151B, § 9, generally provides, inter alia, for punitive damages but, in the context of age discrimination in employment, provides for multiple damages upon a finding “that the act or practice complained of was committed with knowledge, or reason to know, that [it] violated the provisions of . . . section four.”


The court distinguishes Gasior v. Massachusetts Gen. Hosp., 446 Mass. 645 (2006), on the grounds that the decedent in that case was the plaintiff, and that allowing punitive damages to survive his death furthered the deterrent purposes of the statute by punishing the specific defendant who acted wrongfully. Ante at note 21. This distinction rests upon a narrow view of deterrence which I reject.